DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 April 2021 has been entered.
	
Terminal Disclaimer
The terminal disclaimer filed on 16 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,195,160 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) filed 08/20/2020 and 04/16/2021 have been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.

Status of Claims
Receipt is acknowledged of claim amendments and arguments/remarks filed on 16 April 2021. 
Claims 1, 14-15, 21 and 25 have been amended.
Claim 11 is cancelled.
Claims 1-10 and 12-25 are presented for examination herein.

Objections and/or Rejections Withdrawn
The objection of claim 21 for containing typographical/grammatical error is withdrawn in view of the amendment of claim 21.
The rejection of claims 14 and 15 under U.S.C. 112(b), as being indefinite, is withdrawn in view of the amendment of claims 14 and 15.  
The rejection of claims 1-8, 11-15, 17, 18, 20 and 22 under 35 U.S.C. 103(a) as being unpatentable over ROY (US 2013/0273172 A1) in view of ZHANG (“The preparation of 3,5-dihydroxy-4-isopropylstilbene nanoemulsion and in vitro release”, International Journal of Nanomedicine, 2011:6, 649-657; cited in PTO-892 mailed 06/14/2019) and TAMARKIN (US 2013/0028850 A1), is withdrawn in view of the amendment of claim 1.
The rejection of claim 9 under 35 U.S.C. 103(a) as being unpatentable over Roy in view of Zhang and Tamarkin as applied to claims 1-8, 11-15, 17, 18, 20 and 22 above, and further in view of CHEN (US 2002/0032171 A1), is withdrawn in view of the amendment of claim 1.
The rejection of claim 10 under 35 U.S.C. 103(a) as being unpatentable over Roy in view of Zhang and Tamarkin as applied to claims 1-8, 11-15, 17, 18, 20 and 22 above, and further in view of RAO (US 2006/0246098 A1), is withdrawn in view of the amendment of claim 1.

The rejection of claims 23 and 24 under 35 U.S.C. 103(a) as being unpatentable over Roy in view of Zhang and Tamarkin as applied to claims 1-8, 11-15, 17, 18, 20 and 22 above, and further in view of SEGURA-ORSONI (US 2007/0264344 A1), is withdrawn in view of the amendment of claim 1.
The rejections of claims 1-25 on the ground of nonstatutory double patenting, are withdrawn in view of the amendments of claims 1 and 25.

New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12-13, 15, 17-20, 22-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO (CN 101822638 A, cited in IDS filed 11/27/2019) in view of BAKER (US 2009/0269380 A1), FOGUET ROCA (US 2009/0324727 A1, cited in IDS filed 07/03/2019), L’ALLORET (US 2003/0035182 A1), AROMAG (“Emulsifying Wax – how to use emulsifying wax”, electronic article obtained from URL https://www.aromagregory.com/emulsifying-wax-how-to-use-emulsifying-wax/ on 29 September 2021, February 9, 2011), VAN NEST (US 6,299,884 B1) and LOWEL (US 5,961,970) as evidenced by the instant specification.
Zhao is primarily directed towards formulations of 3,5-dihydroxy-4-isopropyl-stilbene or 3,5-dimethoxy-4'-hydroxy nanoemulsion and method of preparation thereof (see entire English translation of the foreign patent publication).
Regarding claims 1, 5 and 12, Zhao discloses there are cream formulation of 3,5-dihydroxy-4-isopropyl-stilbene for treating psoriasis (first page, second paragraph of the English translation).  Zhao discloses that 3,5-dihydroxy-4-isopropyl-stilbene is easily oxidized in air and it has low water solubility which affects its use (first page, third paragraph of the English translation).  Zhao discloses that nanoemulsion including and aqueous phase and an oil phase that is transparent or translucent (e.g. homogeneous) and is stable (first page, fourth paragraph of the English translation).  Zhao discloses an o/w nanoemulsion that is uniform transparent or translucent, has droplets diameter of 10~100 nm, and is stable (second page, fourth paragraph of the English translation).  Zhao discloses that the nanoemulsion contains the drug, a co-emulsifier, an emulsifier, an oil phase and water (second page, first and second paragraph).  Zhao discloses that the co-emulsifier includes ethanol and propylene glycol (e.g. co-solvent) (first page, last paragraph).  As evidenced by the instant specification, co-solvents include ethanol and propylene glycol (paragraph [0116] of the instant specification).  Zhao discloses that the nanoemulsion can be diluted with an infinite amount of water (second page, ninth paragraph). 
Regarding the recitation “the 3,5-Dihydroxy-4-isopropyl-trans-stilbene or a pharmaceutically acceptable salt thereof is solubilized in the oil phase”, the 3,5-dihydroxy-4-isopropyl-stilbene is necessarily dissolved in the oil phase to be dispersed in water since it is in substantially the same composition as instantly claimed, e.g. an oil-in water emulsion comprising the substantially the same ingredients of an aqueous phase, an oil phase, a surfactant, a co-surfactant including ethanol (e.g. co-solvent).
Zhao does not teach that the composition contains the oil in an amount of about 5% to about 25% by weight based on the total weight of the composition, contains the water in an amount of about 55% to about 75% by weight based on the total weight of the composition, contains a non-ionic surfactant in an amount of about 1% to about 20% by weight based on the total weight of the composition, contains an antioxidant; wherein the oil phase is selected from the group consisting of fatty acids, esters, esters of glycerin, fatty alcohols, waxes, sterols, unsaponifiables, siloxanes, silanes, lanolin, hydrocarbons, essential oils, vegetable oils, mineral oils, animal oils and edible oils, and mixtures thereof; wherein the non-ionic surfactant is selected from the group consisting of ethoxylated fatty alcohol ethers, PEG castor oils, PEG esters, propylene glycol esters, glyceryl esters and derivatives, polymeric ethers, sorbitan derivatives, fatty alcohols, emulsifying waxes, and mixtures thereof; and wherein the composition is substantially free of petrolatum.  
The deficiencies are made up for by the teachings of Baker, Foguet Roca, L’Alloret, Aromag, Van Nest and Lowel.
Baker is primarily directed towards an antifungal nanoemulsion (abstract).
Regarding claims 1-3, 15 and 25, Baker teaches nanoemulsion for treating including fungal that comprises droplets having an average diameter of less than about 1000 nm (e.g. less than 1 micron), and the nanoemulsion comprise an aqueous phase, at least one oil, at least one surfactant and at least one organic solvent (paragraphs [0045-0046]).  The droplet size of less than about 1000 nm (e.g. less than 1 micron) overlaps the range of “from about 0.1 micron to about 5 microns” (e.g. claim 3), “about 0.1 micron to about 0.75 micron” (e.g. claims 4).  Thus, the claimed droplet sizes are rendered prima facie obvious.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also MPEP 2144.05.  Baker discloses that droplets have a suitable size can permeate skin, but can be excluded by tight junctions between epithelial cells and thus do not disrupt tissue matrices or enter blood vessels, which minimizes skin irritation and systemic absorption (paragraph [0112]).  Baker teaches a nanoemulsion comprising an aqueous phase, about 1% to about 80% oil and about 0.001% to about 10% of surfactant (paragraph [0125]).  The amount of about 1% to about 80% of oil overlaps  the amount of “about 5% to about 45%” and the amount of about 0.001% to about 10% of surfactant overlaps the amount of “about 1% to about 20%”.  Thus, the claimed amounts of oil and surfactant are rendered prima facie obvious.  See also MPEP 2144.05 (quoted supra).  Baker teaches nanoemulsions which include water amounts of including 61.70%, 80.85% and 77.03% (TABLE 1).  Baker teaches nanoemulsions which are stable for 6 months, is homogeneous, with an amount of water of 61.70% and 80.85%, and with a pH of 4-6 (TABLE 17 and paragraph [0277]).  Baker teaches that additional ingredients can be included including a preservative, pH adjuster and a chelating agent (paragraphs [0208]).  Baker teaches that suitable preservative includes alpha-tocophernol, butylated hydroxyanisole and butylated hydroxytoluene (e.g. antioxidant) (paragraph [0209]).
Regarding claims 6 and 7, Baker teaches that the amount of the active agent is from about 0.1% up to about 99% (paragraph [0126]) which overlaps the amount of “about 0.5%” (e.g. claim 6) and “about 1%” (e.g. claim 7).    Thus, the claimed amounts of 3,5-dihydroxy-4-isopropyl-trans-stilbene (e.g. active) are rendered prima facie obvious.  See also MPEP 2144.05 (quoted supra).
Regarding claim 8, Baker teaches a nanoemulsion comprising an aqueous phase, about 1% to about 80% oil and about 0.001% to about 10% of surfactant (paragraph [0125]).  The amount of about 1% to about 80% of oil overlaps  the amount of “about 5% to about 15%” (e.g. claim 8), and the amount of about 0.001% to about 10% of surfactant overlaps the amount of “about 5% to about 15%” (e.g. claim 8).  Thus, the claimed amounts of oil and surfactant are rendered prima facie obvious.  See also MPEP 2144.05 (quoted supra).
Regarding claims 17-18, Baker teaches the pH adjuster includes lactic acid (paragraph [0210]).  Baker teaches a phosphate-buffered aqueous phase (paragraph [0176]).
Regarding claim 19, Baker teaches that the amount of the chelating agent is about 0.0005% to about 1.0% (paragraph [0211]).
Regarding claim 20, Baker teaches that chelating agents are including citric acid, gluconic acid and ethylenediamine (paragraph [0211]).
Regarding claim 22, Baker teaches that preservatives include benzyl alcohol, imidazolidinyl urea,  benzoic acid and sorbic acid (paragraph [0209]).
Regarding claim 23, Baker teaches that organic solvents including ethanol and propylene glycol (e.g. co-solvent) (paragraph [0179]).  Baker teaches that the amount of the organic solvent (e.g. co-solvent) is about 0.1% to about 50% (paragraph [0125]).
Foguet Roca is primarily directed towards a nanoemulsion (abstract).
Regarding claim 1, Foguet Roca teaches a nanoemulsion (paragraph [0006]).  Foguet Roca teaches that the nanoemulsion comprises the aqueous component in an amount of from 50% by weight to 98% by weight.  Foguet Roca teaches that the amount of water leads to a nanoemulsion which is tolerable to the skin and does not result in a sticky feel during application to the skin (paragraph [0010]).
L’Alloret is primarily directed towards an oil-in-water nanoemulsion (abstract).
Regarding claim 1 and 5, L’Alloret teaches that nanoemulsions are made into creams by including increasing the fraction of the dispersed oily phase or including a gelling agent (paragraphs [0008-0009]). 
AromaG is primarily directed towards use of emulsifying wax to make lotions and creams and to bind oils and water together (first page, first paragraph).  
Regarding claims 10 and 25, AromaG teaches that incorporating emulsifying wax into an oil and water mixture will create an emulsion and will also thicken the composition (first page, third paragraph). AromaG teaches that emulsifying wax includes Emulsfying Wax NF (e.g. non-ionic emulsifying wax NF) (first page, fifth paragraph). 
Van Nest is primarily directed towards a composition in the form of an oil-in-water emulsion having oil droplets less than 1 micron (abstract).
Regarding claims 1, 9 and 13, Van Nest teaches oil-in-water emulsion having oil droplets substantially all of which are less than 1 micron (column 3, lines 18-19).  Van Nest teaches using oils that are not toxic to a subject.  Van Nest teaches that that mineral oil and petroleum are toxic (column 3, lines 42-48).
	Lowell is primarily directed towards an oil-in-water submicron emulsion (abstract).
	Regarding claims 1, 9 and 13, Lowell teaches submicron emulsion (column 4, lines 10-11).  Lowell teaches that the emulsion particle comprises a hydrophobic core that includes a metabolizable and non-toxic oil including MCT (medium chain triglycerides) oil (column 4, lines 26-29).  Lowell teaches that MCT oil is a triglyceride in which the carbohydrate chain has 8-12 carbons (column 5, lines 55-56).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce an oil-in-water nanoemulsion comprising 3,5-dihydroxy-4-isopropylstilbene (DHPS), an aqueous phase in an amount of 50% by weight to 98% by weight, an oil phase in an amount of about 1% to about 80%, a surfactant in an amount of about 0.001% to about 10%, a co-surfactant/organic solvent including ethanol (e.g. co-solvent) in an amount of about 0.1% to about 50%, a preservative including selected from including alpha-tocophernol (e.g. antioxidant), a pH adjusting agent, and a chelating agent in an amount of about 0.0005% to about 1.0%; wherein the nanoemulsion comprises droplets with average diameter of less than about 1000 nm; wherein the nanoemulsion is homogeneous; wherein the nanoemulsion is a cream; wherein the nanoemulsion has a pH of 4-6; wherein the oil phase is MCT oil with a carbohydrate chain of 8-12 carbons; and wherein the emulsifier (e.g. surfactant) is Emulsifying Wax NF (e.g. non-ionic emulsifying wax NF).  The person of ordinary skill in the art would have been motivated to make those modifications 1) to obtain an oil-in-water nanoemulsion that has a desired tolerability for the skin by optimizing the amount of water in a range of 50% by weight to 98% by weight as taught by Foguet Roca; 2) to obtain an oil-in-water nanoemulsion that is a cream which as taught by Zhao is a formulation form of compositions comprising 3,5-dihydroxy-4-isopropylstilbene, by including optimizing the amount of oil in the oil-in-water nanoemulsion as taught by L’Alloret and using a range of about 1% to about 80% which is an amount of oil that is suitable for an oil-in-water nanoemulsion as taught by Baker and including optimizing the amount of surfactant using an amount of about 0.001% to about 10% to obtain a dispersion of the oil in water to form the oil-in-water nanoemulsion; 3) to obtain an oil-in-water with suitable added ingredients including a preservative including alpha-tocophernol (e.g. antioxidant), a pH adjuster and a chelating agent which are taught by Baker as suitable additional ingredients to including in an oil-in-water nanoemulsion; 4) to obtain an oil-in-water nanoemulsion that permeate skin and minimizes systemic absorption by optimizing the droplet size of less than about 1000 nm which is taught by Baker to be a suitable range for droplet size that permeate skin and minimizes systemic absorption; 5) to obtain an oil-in-water nanoemulsion that is not toxic by using MCT oil with a carbohydrate chain of 8-12 carbons which is not toxic and not use mineral oil or petroleum in the oil phase which are toxic; and 6) to obtain an oil-in-water nanoemulsion that is a cream by including emulsifying wax including Emulsifying Wax NF (e.g. non-ionic emulsifying wax NF) to act as the emulsifier/surfactant to disperse oil in the water and also provide thickening of the nanoemulsion to produce a cream.  The person of ordinary skill in the art would have reasonably expected success because Zhao discloses that nanoemulsion including and aqueous phase and an oil phase that is transparent or translucent (e.g. homogeneous) and is stable (first page, fourth paragraph of the English translation).  Zhao discloses an o/w nanoemulsion that is uniform transparent or translucent, has droplets diameter of 10~100 nm, and is stable (second page, fourth paragraph of the English translation).  Zhao discloses that the nanoemulsion contains the drug, a co-emulsifier, an emulsifier, an oil phase and water (second page, first and second paragraph).  Zhao discloses that the co-emulsifier includes ethanol and propylene glycol (e.g. co-solvent) (first page, last paragraph).  As evidenced by the instant specification, co-solvents include ethanol and propylene glycol (paragraph [0116] of the instant specification).  Baker teaches nanoemulsion for treating including fungal that comprises droplets having an average diameter of less than about 1000 nm (e.g. less than 1 micron), and the nanoemulsion comprise an aqueous phase, at least one oil, at least one surfactant and at least one organic solvent (paragraphs [0045-0046]).  Baker discloses that droplets have a suitable size can permeate skin, but can be excluded by tight junctions between epithelial cells and thus do not disrupt tissue matrices or enter blood vessels, which minimizes skin irritation and systemic absorption (paragraph [0112]).  Baker teaches a nanoemulsion comprising an aqueous phase, about 1% to about 80% oil and about 0.001% to about 10% of surfactant (paragraph [0125]).  Baker teaches nanoemulsions which are stable for 6 months, is homogeneous, with an amount of water of 61.70% and 80.85%, and with a pH of 4-6 (TABLE 17 and paragraph [0277]).  Baker teaches that additional ingredients can be included including a preservative, pH adjuster and a chelating agent (paragraphs [0208]).  Baker teaches that suitable preservative includes alpha-tocophernol, butylated hydroxyanisole and butylated hydroxytoluene (e.g. antioxidant) (paragraph [0209]).  Foguet Roca teaches that the nanoemulsion comprises the aqueous component in an amount of from 50% by weight to 98% by weight.  Foguet Roca teaches that the amount of water leads to a nanoemulsion which is tolerable to the skin and does not result in a sticky feel during application to the skin (paragraph [0010]).  L’Alloret teaches that nanoemulsions are made into creams by including increasing the fraction of the dispersed oily phase or including a gelling agent (paragraphs [0008-0009]).  Van Nest teaches oil-in-water emulsion having oil droplets substantially all of which are less than 1 micron (column 3, lines 18-19).  Van Nest teaches using oils that are not toxic to a subject.  Van Nest teaches that that mineral oil and petroleum are toxic (column 3, lines 42-48).  Lowell teaches submicron emulsion (column 4, lines 10-11).  Lowell teaches that the emulsion particle comprises a hydrophobic core that includes a metabolizable and non-toxic oil including MCT (medium chain triglycerides) oil (column 4, lines 26-29).  Lowell teaches that MCT oil is a triglyceride in which the carbohydrate chain has 8-12 carbons (column 5, lines 55-56).  AromaG teaches that incorporating emulsifying wax into an oil and water mixture will create an emulsion and will also thicken the composition (first page, third paragraph). AromaG teaches that emulsifying wax includes Emulsfying Wax NF (e.g. non-ionic emulsifying wax NF) (first page, fifth paragraph).
Regarding claim 4, Baker teaches nanoemulsion for treating including fungal that comprises droplets having an average diameter of less than about 1000 nm (e.g. less than 1 micron) (paragraph [0045]).  Baker discloses that droplets have a suitable size can permeate skin, but can be excluded by tight junctions between epithelial cells and thus do not disrupt tissue matrices or enter blood vessels, which minimizes skin irritation and systemic absorption (paragraph [0112]).  The size of the droplets in an oil-in-water emulsion is an art-recognized result-effective variable, e.g., provides suitable size to permeate skin and minimizes systemic absorption, which a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal size droplets in the oil-in-water emulsion in order to obtain an oil-in-water emulsion that permeates the skin and has minimal systemic absorption.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.











Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Baker, Foguet Roca, L’Alloert, Aromag, Van Nest and Lowel as applied to claims 1-10, 12-13, 15, 17-20, 22-23 and 25 above, and further in view of FARBER (US 2011/0165260 A1).
Regarding claims 14 and 21, the composition of claim 1 is described above in section 10. Baker teaches that suitable preservative includes alpha-tocophernol, butylated hydroxyanisole and butylated hydroxytoluene (e.g. antioxidant) (paragraph [0209]).  Baker teaches that preservatives include benzyl alcohol, imidazolidinyl urea,  paraben esters, benzoic acid and sorbic acid (paragraph [0209]).
Zhao, Baker, Foguet Roca, L’Alloert, Aromag, Van Nest and Lowel do not specifically teach that the amount of the antioxidant is 0.01% to 1% by weight, based on the total weight of the composition. Zhao, Baker, Foguet Roca and L’Alloert do not specifically teach that the amount of the preservative is 0.01% to 2% by weight, based on the total weight of the composition.  The deficiency is made up for by the teachings of Farber.
Farber is primarily directed towards a skin cream composition that is in the form of an oil-in-water emulsion (abstract).
Regarding claim 14, Farber teaches that antioxidant to prevent rancidity of ingredients are including butylated hydroxytoluene and butylated hydroxyanisole (paragraph [0131]).  Farber teaches that the amount of the butylated hydroxytoluene is from about 0.10% to about 1.0% (paragraph [0146]).
Regarding claim 21, Farber teaches preservative including methylparaben, propylparaben and diazolidinyl urea (paragraph [0098]).  Farber teaches that the amount of methylparaben is about 0.10% to about 5.0% (paragraph [0147]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce an oil-in-water nanoemulsion comprising 3,5-dihydroxy-4-isopropylstilbene (DHPS), an aqueous phase in an amount of 50% by weight to 98% by weight, an oil phase in an amount of about 1% to about 80%, a surfactant in an amount of about 0.001% to about 10%, a co-surfactant/organic solvent including ethanol (e.g. co-solvent) in an amount of about 0.1% to about 50%, a preservative including selected from including alpha-tocophernol (e.g. antioxidant), a pH adjusting agent, and a chelating agent in an amount of about 0.0005% to about 1.0%; wherein the nanoemulsion comprises droplets with average diameter of less than about 1000 nm; wherein the nanoemulsion is homogeneous; wherein the nanoemulsion is a cream; wherein the nanoemulsion has a pH of 4-6; wherein the oil phase is MCT oil with a carbohydrate chain of 8-12 carbons; wherein the emulsifier (e.g. surfactant) is Emulsifying Wax NF (e.g. non-ionic emulsifying wax NF); and wherein the amount of the antioxidant is from about 0.10% to about 1.0%.  The person of ordinary skill in the art would have been motivated to make those modifications obtain a composition that is preserved and is protected from oxidation by including the preservative in an amount of about 0.10% to about 5.0% and including the antioxidant in an amount of from about 0.10% to about 1.0% which is taught by Farber.  The person of ordinary skill in the art would have reasonably expected success because Baker teaches that suitable preservative includes alpha-tocophernol, butylated hydroxyanisole and butylated hydroxytoluene (e.g. antioxidant) (paragraph [0209]).  Baker teaches that preservatives include benzyl alcohol, imidazolidinyl urea, paraben esters, benzoic acid and sorbic acid (paragraph [0209]).  Farber teaches that antioxidant to prevent rancidity of ingredients are including butylated hydroxytoluene and butylated hydroxyanisole (paragraph [0131]).  Farber teaches that the amount of the butylated hydroxytoluene is from about 0.10% to about 1.0% (paragraph [0146]).  Farber teaches preservative including methylparaben, propylparaben and diazolidinyl urea (paragraph [0098]).  Farber teaches that the amount of methylparaben is about 0.10% to about 5.0% (paragraph [0147]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Baker, Foguet Roca, L’Alloert, Aromag, Van Nest and Lowel as applied to claims 1-10, 12-13, 15, 17-20, 22-23 and 25 above, and further in view of PITERSKI (US 2004/0018244 A1).
Regarding claim 16, the composition of claim 1 is described above in section 10.  Baker teaches that additional ingredients can be included including pH adjuster (paragraphs [0208]).
Zhao, Baker, Foguet Roca, L’Alloert, Aromag, Van Nest and Lowel do not specifically teach that the amount of the pH adjusting agent is 0.01% to 10% by weight, based on the total weight of the composition.  The deficiency is made up for by the teachings of Piterski.
Piterski is primarily directed towards a composition for use on the skin (abstract).
Regarding claim 16, Piterski teaches a composition for use on the skin (paragraph [0018]).  Piterski teaches that the composition is  stable emulsion including an oil-in-water emulsion (paragraph [0061]).  Piterski teaches that a pH adjuster is included in the composition and that the pH adjuster is present in an amount of about 0.1 wt. % to about 2 wt. % (paragraph [0050]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce an oil-in-water nanoemulsion comprising 3,5-dihydroxy-4-isopropylstilbene (DHPS), an aqueous phase in an amount of 50% by weight to 98% by weight, an oil phase in an amount of about 1% to about 80%, a surfactant in an amount of about 0.001% to about 10%, a co-surfactant/organic solvent including ethanol (e.g. co-solvent) in an amount of about 0.1% to about 50%, a preservative including selected from including alpha-tocophernol (e.g. antioxidant), a pH adjusting agent, and a chelating agent in an amount of about 0.0005% to about 1.0%; wherein the nanoemulsion comprises droplets with average diameter of less than about 1000 nm; wherein the nanoemulsion is homogeneous; wherein the nanoemulsion is a cream; wherein the nanoemulsion has a pH of 4-6; wherein the oil phase is MCT oil with a carbohydrate chain of 8-12 carbons; wherein the emulsifier (e.g. surfactant) is Emulsifying Wax NF (e.g. non-ionic emulsifying wax NF); and wherein the amount of the pH adjuster is about 0.1 wt. % to about 2 wt. %.  The person of ordinary skill in the art would have been motivated to make those modifications to obtain a composition that has a desired pH by including a pH adjuster in an amount of about 0.1 wt. % to about 2 wt. % which is taught by Piterski.  The person of ordinary skill in the art would have reasonably expected success because Baker teaches that additional ingredients can be included including pH adjuster (paragraphs [0208]).  Piterski teaches a composition for use on the skin (paragraph [0018]).  Piterski teaches that the composition is  stable emulsion including an oil-in-water emulsion (paragraph [0061]).  Piterski teaches that a pH adjuster is included in the composition and that the pH adjuster is present in an amount of about 0.1 wt. % to about 2 wt. % (paragraph [0050]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Baker, Foguet Roca, L’Alloert, Aromag, Van Nest and Lowel as applied to claims 1-10, 12-13, 15, 17-20, 22-23 and 25 above, and further in view of DHINGRA (US 2013/0303495 A1).
Regarding claims 24, the composition of claim 23 is described above in section 10.  Zhao discloses that the co-emulsifier includes ethanol and propylene glycol (e.g. co-solvent) (first page, last paragraph).  Baker teaches that organic solvents including ethanol and propylene glycol (e.g. co-solvent) (paragraph [0179]).  Baker teaches that the amount of the organic solvent (e.g. co-solvent) is about 0.1% to about 50% (paragraph [0125]).
Zhao, Baker, Foguet Roca, L’Alloert, Aromag, Van Nest and Lowel do not specifically teach that co-emulsifier/organic solvent (e.g. co-solvent) is a mixture of propylene glycol and diethylene glycol monoethyl ether.  The deficiency is made up for by the teachings of Dhingra.
Dhingra is primarily directed towards a formulation for delivery of lipophilic therapeutic agent (abstract).
Regarding claim 24, Dhingra teaches emulsion for a poorly water soluble therapeutic agent (paragraph [0032]).  Dhingra teaches that cosolvents useful include ethanol, propylene glycol and diethylene glycol monoethyl ether and combinations of the cosolvents (paragraph [0115]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce an oil-in-water nanoemulsion comprising 3,5-dihydroxy-4-isopropylstilbene (DHPS), an aqueous phase in an amount of 50% by weight to 98% by weight, an oil phase in an amount of about 1% to about 80%, a surfactant in an amount of about 0.001% to about 10%, a cosolvent including a combination of including propylene glycol and diethylene glycol monoethyl ether in an amount of about 0.1% to about 50%, a preservative including selected from including alpha-tocophernol (e.g. antioxidant), a pH adjusting agent, and a chelating agent in an amount of about 0.0005% to about 1.0%; wherein the nanoemulsion comprises droplets with average diameter of less than about 1000 nm; wherein the nanoemulsion is homogeneous; wherein the nanoemulsion is a cream; wherein the nanoemulsion has a pH of 4-6; wherein the oil phase is MCT oil with a carbohydrate chain of 8-12 carbons; and wherein the surfactant is Emulsifying Wax NF (e.g. non-ionic emulsifying wax NF).  The person of ordinary skill in the art would have been motivated to make those modifications because ethanol, propylene glycol and diethylene glycol monoethyl ether are known as suitable cosolvents for emulsions and can be used in combination as taught by Dhingra.  The person of ordinary skill in the art would have reasonably expected success because Zhao discloses that the co-emulsifier includes ethanol and propylene glycol (e.g. co-solvent) (first page, last paragraph).  Baker teaches that organic solvents including ethanol and propylene glycol (e.g. co-solvent) (paragraph [0179]).  Baker teaches that the amount of the organic solvent (e.g. co-solvent) is about 0.1% to about 50% (paragraph [0125]).  Dhingra teaches emulsion for a poorly water soluble therapeutic agent (paragraph [0032]).  Dhingra teaches that cosolvents useful include ethanol, propylene glycol and diethylene glycol monoethyl ether and combinations of the cosolvents (paragraph [0115]).

Double Patenting













The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.














Claims 1-10 and 12-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-17 and 20-34 of copending Application No. 16/229,080 (reference application, hereafter ‘080). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1, 2, 5 and 8, claims 3, 8-10, 16, 19 and 34 of ‘080 recites topical pharmaceutical oil-in-water emulsion composition comprising: an therapeutically effective amount of 3,5-Dihydroxy-4-isopropyl-trans-stilbene or a pharmaceutically acceptable salt thereof, an oil phase, a water phase, a surfactant, and an antioxidant, and optionally comprising a preservative, a pH adjusting agent, a chelating agent, a co-solvent or combinations thereof, wherein the composition is substantially free of petrolatum, stable under ICH conditions up to 6 months, and wherein the composition is a cream.
Regarding claims 2-4, claims 4-5 of ‘080 recites substantially the same droplet size.
Regarding claims 6-7, claims 6-7 of ‘080 recites the same amount of 3,5-Dihydroxy-4-isopropyl-trans-stilbene or a pharmaceutically acceptable salt thereof.
Regarding claim 9, claim 11 of ‘080 recites that the oil comprises the same MCT.
Regarding claim 10, claim 12 of ‘080 recites that the surfactant comprises at least one non-ionic emulsifying wax NF.
Regarding claim 12, claim 14 of ‘080 recites that the 3,5-Dihydroxy-4-isopropyl-trans-stilbene or a pharmaceutically acceptable salt thereof is the only active ingredient in the oil phase.
Regarding claim 13, claim 15 of ‘080 recites that the oil phase is substantially free of mineral oil.
Regarding claim 14, claim 17 of ‘080 recites substantially the same antioxidant amount.
Regarding claim 15, claim 18 of ‘080 recites substantially the same pH.
Regarding claim 16, claim 20 of ‘080 recites the same amount of pH adjusting agent.
Regarding claims 17 and 18, claims 21 and 22 of ‘080 recites the same pH adjusting agents. 
Regarding claim 19, claim 23 of ‘080 recites the same amount of chelating agent.
Regarding claim 20, claim 24 of ‘080 recites the same chelating agents.
Regarding claim 21, claim 25 of ‘080 recites the same amount of preservatives.
Regarding claim 22, claim 26 of ‘080 recites the same preservatives.
Regarding claim 23, claim 27 of ‘080 recites the same amount of co-solvent.
Regarding claim 24, claim 28 of ‘080 recites the same co-solvent mixture.
Regarding claim 25, claim 29 of ‘080 recites the oil-in-water emulsion.
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claims 1-10 and 12-18 and 20-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-18, 35-40 and 42-57 of copending Application No. 15/807,682 (reference application, hereafter ‘682) in view of ROY (US 2013/0273172 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1-10, 12-18, 20-25, claims 1-7, 9-18, 35-40 and 42-57 of ‘682 recites substantially the same composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 and 28-34 of ‘682 in view of Roy as applied to claims 1-10 and 12-18 and 20-25 above, and further in view of SEGURA-ORSONI (US 2007/0264333 A1). 
The claims of ‘682 do not recite that the composition comprises a chelating agent in an amount of 0.01% to 1% by weight, or 0.1% by weight, based on the total weight of the composition.  The deficiency is made up for  by the teachings of Baker.
Baker is primarily directed towards an antifungal nanoemulsion (abstract).
Regarding claim 19, Baker teaches nanoemulsion for treating including fungal that comprises droplets having an average diameter of less than about 1000 nm (e.g. less than 1 micron), and the nanoemulsion comprise an aqueous phase, at least one oil, at least one surfactant and at least one organic solvent (paragraphs [0045-0046]).  Baker teaches interaction enhancers are compounds that act to enhance the interaction of an emulsion with a microorganism and include chelating agents (paragraph [0073]). Baker teaches that additional ingredients can be included including a chelating agent (paragraphs [0208]).  Baker teaches that the amount of the chelating agent is about 0.0005% to about 1.0% (paragraph [0211]).  
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a chelating agent in an amount of about 0.0005% to about 1.0% into the composition recited in claims 1-24 and 28-34 of ‘682.  The person of ordinary skill in the art would have been motivated to make those modifications to enhance the interaction of the composition in claims 1-24 and 28-34 of ‘682, with microorganisms by including a chelating agent in an amount of about 0.0005% to about 1.0%.  The person of ordinary skill in the art would have reasonably expected success because Baker teaches interaction enhancers are compounds that act to enhance the interaction of an emulsion with a microorganism and include chelating agents (paragraph [0073]). Baker teaches that additional ingredients can be included including a chelating agent (paragraphs [0208]).  Baker teaches that the amount of the chelating agent is about 0.0005% to about 1.0% (paragraph [0211]).  
Response to Arguments
Applicant’s arguments will be addressed as they pertain to the new grounds of rejection above.  
Applicant’s arguments with respect to claim(s) 1-10 and 12-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to the Declaration
The declaration under 37 CFR 1.132 filed 16 April 2021 is insufficient to overcome the rejection of claims 1-10 and 12-25 based upon the new grounds of rejection as set forth above because:
The declaration by Marc Brown points out the unpredictability formulating a formulation but does not point out specific claimed ingredients or parameters that are unpredictable with a showing of evidence how any of the claimed ingredients or parameters are unpredictable over the prior art.  

Additionally, the Declaration is not directed to the new grounds of rejection described above.
Thus, for the reasons presented above claims 1-10 and 12-25 are rejected under 35 U.S.C. 103(a) and provisionally rejected on the ground of nonstatutory double patenting.
Conclusion and Correspondence
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/JOHN P NGUYEN/
Examiner, Art Unit 1619



/Robert T. Crow/Primary Examiner, Art Unit 1634